DETAILED ACTION
This Action is responsive to Applicant’s Request for Continued Examination filed January 4, 2021.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 5, Applicant argues that the amended features of the amended independent claims are not taught by the cited references. Applicant argues that Basu does not teach allocated arenas that are reclaimed after programmer deallocation in addition to collected segments in the manner set forth in the amended claims.
As to the above, Examiner respectfully submits paragraphs 0024-45 of Basu teaches triggering garbage collection on a heap of dynamic runtime memory, which Examiner respectfully submits anticipates reclaiming memory. Examiner further respectfully submits paragraph 0022 of Basu teaches objects being deallocated from the managed heap, which Examiner interprets as reclaiming after deallocation. Examiner further relies on Masputra to further anticipate the argued claims.
Applicant further argues that Masputra teaches the use of arenas but does not include garbage collected arenas side-by-side with collected segments in the manner defined in the amended claims.
As to the above, Examiner respectfully submits paragraph 0187 of Masputra teaches an arena composed of a number of regions, further divided into segments and objects. Examiner further respectfully submits paragraph 0188 of Masputra teaches traversing the memory structure for deallocation purposes. Examiner further respectfully submits paragraph 0191 of Masputra teaches regions of the arena can be reclaimed. As such, Examiner respectfully maintains that the combination of cited references teach every aspect of the amended claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 20120323979) further in view of Masputra et al. (US Pub. No. 2019/0303280


Regarding claim 1, Basu teaches a method of controlling an arena-based memory management system, the method comprising:
‘in response to a call to reclaim memory storing a plurality of objects allocated in an arena, triggering a garbage collection of the arena based on heap-related parameter’ as triggering garbage collection on a heap of dynamic runtime memory (¶0024-25, 31-33)
‘preserving a live object of the plurality of objects with the garbage collection’ as ephemeral garbage collection (¶0031-33)
Basu fails to explicitly teach:	‘allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects’
Masputra teaches:	‘allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects’ as an arena composed of a number of regions, further divided into segments and objects, traversing the memory structure for deallocation purposes and regions of the arena can be reclaimed (¶0187-191)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Masputra’s would have allowed Basu’s to optimize performance and workload-specific customizations of memory (¶0007)

	
Regarding claim 2, Basu teaches ‘wherein the heap-related parameter includes a memory load that surpasses a threshold’ as comparing memory load to a threshold (¶0031-33)

Basu teaches ‘wherein the heap-related parameter includes a ratio of an arena size to a heap size that surpasses a threshold or a survival ratio of arena objects’ as a T/M ratio compared to a threshold (¶0035-37)

Regarding claim 4, Basu teaches ‘wherein the triggering of the garbage collection includes reclaiming the memory with the garbage collection’ as initiating garbage collection to reclaim memory (¶0032-35)

Regarding claim 5, Basu teaches ‘wherein the triggering the garbage collection is in response to a plurality of calls to reclaim memory in a plurality of arenas’ as initiating garbage collection to reclaim memory (¶0031-35)

Regarding claim 6, Basu teaches ‘wherein the preserving the live object includes preserving a plurality of live objects in the plurality of arenas.’  (¶0031-33, 28-29)

Regarding claim 7, Basu teaches ‘wherein the heap-based parameter delays the triggering the garbage collection in response to the call to reclaim memory.’ (¶0035-37)

Regarding claim 8, Basu teaches ‘wherein the heap-based parameter delays the triggering the garbage collection in response to a plurality of calls to reclaim memory.’ (¶0035-37)

Regarding claim 9, Basu teaches ‘wherein the live object includes an accessible pointer from another arena.’ (¶0021)

Regarding claim 11, Basu teaches ‘wherein the preserving the live object includes comprising relocating the live object out of the arena.’ (¶0028-29)

Regarding claim 12, Basu teaches an arena-based memory management system, comprising: 
‘a memory device to store a set of instructions’ (¶0018)
‘a processor to execute the set of instructions to: 
in response to a call to reclaim memory storing a plurality of objects allocated in an arena, trigger a garbage collection of the arena based on heap-related parameter’ as triggering garbage collection on a heap of dynamic runtime memory (¶0024-25, 31-33)
‘preserve a live object of the plurality of objects with the garbage collection’ as ephemeral garbage collection (¶0031-33)
Basu fails to explicitly teach:	‘allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects’
Masputra teaches:	‘allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects’ as an arena composed of a number of regions, further divided into segments and objects, traversing the memory structure for deallocation purposes and regions of the arena can be reclaimed (¶0187-191)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Masputra’s would have allowed Basu’s to optimize performance and workload-specific customizations of memory (¶0007)

Regarding claim 13, Basu teaches ‘wherein the heap-related parameter is based on a capacity of heap memory.’ (¶0027-30)

Regarding claim 14, Basu teaches ‘wherein the wherein the heap-related parameter includes a memory load that surpasses a threshold.’ (¶0031-33)

Regarding claim 15, Basu teaches ‘wherein the arena occupies a size that is a percentage of the heap.’ (¶0035-37)

Regarding claim 16, Basu teaches ‘wherein the heap-based parameter delays the trigger of the garbage collection in response to a plurality of calls to reclaim memory.’ (¶0035-37)

Basu teaches ‘wherein the trigger of the garbage collection includes reclamation of the memory with the garbage collection.’ (¶0032-35)

Regarding claim 18, Basu teaches a computer readable device to store computer readable instructions to control a processor to control an arena-based memory, the instructions comprising:
‘in response to a call to reclaim memory storing a plurality of objects allocated in an arena, triggering a garbage collection of the arena based on heap-related parameter’ as triggering garbage collection on a heap of dynamic runtime memory (¶0024-25, 31-33)
‘preserving a live object of the plurality of objects with the garbage collection’ as ephemeral garbage collection (¶0031-33)
Basu fails to explicitly teach:	‘allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects’
Masputra teaches:	‘allocating a plurality of objects into an arena in memory, the arena reclaimable after a programmed deallocation, the memory including the arena and a segment for collected managed objects’ as an arena composed of a number of regions, further divided into segments and objects, traversing the memory structure for deallocation purposes and regions of the arena can be reclaimed (¶0187-191)
Masputra’s would have allowed Basu’s to optimize performance and workload-specific customizations of memory (¶0007)

Regarding claim 19, Basu teaches ‘wherein the heap-related parameter is based on a capacity of heap memory.’ (¶0027-30)

Regarding claim 20, Basu teaches ‘wherein the live object is relocated in a heap out of the arena.’ (¶0028-29)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 20120323979) further in view of Liang et al. (US Pub. No. 2004/0158589)

Regarding claim 10, Basu fails to explicitly teach ‘wherein the garbage collection includes a tracing garbage collection.’
Liang teaches ‘wherein the garbage collection includes a tracing garbage collection.’ (¶0062)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Liang’s would have allowed Basu’s to develop a wide variety of profiling tools for garbage collected memory systems (¶0011)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166